Citation Nr: 0024826	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-04 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private outpatient services rendered in August 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Phoenix, Arizona (RO).  This appeal 
arises from a December 1998 decision letter issued by the 
Tucson, Arizona VA Medical Center.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  At the time of the veteran's private outpatient services, 
a 30 percent disability evaluation was in effect for 
dysthymic disorder, a 20 percent disability evaluation was in 
effect for traumatic cervical spondylosis with cervical 
muscle pain, a 50 percent disability evaluation was in effect 
for chronic headaches, and noncompensable disability 
evaluations were in effect for a left nasal polyp and 
hemorrhoids.

3.  Payment or reimbursement of the cost of the private 
outpatient services was not authorized by VA.

4.  The private outpatient services were not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health, and VA medical facilities were 
feasibly available.



CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private outpatient treatment rendered in August 1998 have not 
been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 17.54, 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO, and no further 
development is necessary in order to fulfill the VA's duty to 
assist the veteran with the development of facts pertinent to 
his claim, as set forth in 38 U.S.C.A. § 5107(a) (West 1991).

Pursuant to 38 U.S.C.A. § 1703(a) (West 1991 & Supp. 1999), 
when VA facilities are not capable of furnishing economical 
hospital care or medical services, the Secretary may, under 
certain limited prescribed circumstances, contract with non-
VA facilities for such care and services.  However, under 
these provisions, the private medical treatment of a veteran 
at the expense of VA must be authorized in advance.  38 
C.F.R. § 17.54 (1999); See Malone v. Gober, 10 Vet. App. 539, 
541 (1997); VA O.G.C. Prec. Op. 1-95 at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").

In addition, under certain circumstances, the VA may 
reimburse unauthorized medical expenses of a veteran.  38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1999).  In 
order for the veteran to receive payment or reimbursement for 
expenses of hospital care not previously authorized, the care 
must have been for an adjudicated service-connected 
disability, a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, any disability where the veteran has a total 
disability permanent in nature resulting from a service-
connected disability or any illness or injury where the 
veteran is participating in a rehabilitation program under 
Chapter 31.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1999).

Moreover, the care must have been rendered in an emergency of 
such nature that delay would have been hazardous to the 
veteran's life or health and VA or other Federal facilities 
were not feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1999); Malone v. Gober, 10 Vet. App. 539 (1997).

In the present case, the veteran asserts that payment or 
reimbursement of the cost of private outpatient services is 
warranted because a VA fee basis clerk orally authorized the 
services.  He also claims that he previously received private 
medical care under fee basis and that he was unaware that the 
VA must preauthorize such services in writing.

The private medical services presently at issue include 
August 13 and August 18, 1998 services by Medical Diagnostic 
Imaging Group; an August 13, 1998 visit to Casa Grande 
Regional Medical Center; an August 20, 1998 consultation by 
Jose L. Robledo, M.D.; and August 28, 1998 treatment by 
Advanced Orthopedics.  The aforementioned services 
essentially included a CT scan of the sinuses, a chest x-ray, 
and treatment of the veteran's nasal and sinus problems.

A November 1998 Report of Contact stated that the veteran met 
with VA representatives and claimed that he was told by a fee 
basis clerk that his medical bills would be paid.  In a 
Report of Contact the following month, it was reported that 
the fee basis clerk was personally contacted and that he 
stated that he did not approve any of the contested services.  
All fee records were researched and there was no evidence 
that a request was received for payment of the services 
before they were rendered.  In December 1998, the Tucson 
Medical Center reviewed the veteran's claims and continued to 
deny payment or reimbursement because there was no evidence 
that the services were authorized.

The veteran appeared at a hearing before the RO in June 1999.  
He testified that, after his first visit with Dr. Robledo, he 
contacted the fee basis clerk by telephone to determine 
eligibility for further treatment and diagnostic testing.  At 
that time, he received oral approval.  He claimed that he was 
unaware that authorization must be written and that he had a 
history of receiving oral authorizations.  He also stated 
that he was enrolled in vocational rehabilitation at the 
time.

The evidence of record includes several written authorization 
requests submitted by the veteran for his various medical 
conditions, as well as several fee basis authorization 
statements.  The fee basis authorization statement regarding 
Dr. Robledo stated that the veteran was authorized for one 
visit only.

In consideration of the aforementioned evidence, the Board 
must find that the preponderance of the evidence is against a 
finding that VA authorized the contested private medical 
services.  While the veteran has asserted that he received 
oral authorization from a fee basis clerk, he has presented 
no documentation or evidence in support of his contention.  
The record shows that the fee basis clerk has stated that he 
provided no such authorization, and the documentation 
regarding Dr. Robledo clearly stated that only one visit was 
authorized.  In addition, although the veteran claims that he 
was essentially unfamiliar with the requirements for 
authorization of payment of private medical expenses, the 
record contains several written requests for such 
authorization by the veteran, as well as documentation that 
the veteran has been reimbursed on numerous occasions.

As the VA did not authorize the veteran's private outpatient 
services, it is now necessary to determine whether the 
veteran is entitled to payment or reimbursement of the cost 
of unauthorized services.  In consideration of the 
aforementioned evidence, the Board finds that the veteran 
does not meet the criteria for such payment or reimbursement.  
Initially, the Board observes that it remains unclear from 
the record whether the treatment rendered was for a service-
connected disability.

However, the Board finds it unnecessary to make such a 
determination because the services were not rendered in an 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Rather, the unauthorized 
private outpatient services consisted of scheduled and 
ordinary diagnostic testing and consultation.  There has also 
been no showing that VA facilities were not feasibly 
available or that such procedures were not available at the 
VA Medical Center.  In fact, a notation in the claims file 
stated that ears, nose, and throat services were available at 
the VA but that the veteran preferred private care.  
Accordingly, the Board can find no basis under which to grant 
the benefit sought on appeal and the veteran's claim must be 
denied.


ORDER

Reimbursement or payment for the cost of private outpatient 
services rendered in August 1998 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

